

117 HR 1014 IH: Veterans National Traumatic Brain Injury Treatment Act
U.S. House of Representatives
2021-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1014IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2021Mr. Murphy of North Carolina introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to establish a pilot program to furnish hyperbaric oxygen therapy to a veteran who has a traumatic brain injury or post-traumatic stress disorder.1.Short titleThis Act may be cited as the Veterans National Traumatic Brain Injury Treatment Act.2.Pilot program to furnish hyperbaric oxygen therapy to a veteran with traumatic brain injury or post-traumatic stress disorder(a)EstablishmentThe Secretary of Veterans Affairs shall implement a pilot program to furnish HBOT to a veteran who has a traumatic brain injury or post-traumatic stress disorder through a health care provider described in section 1703(c)(5) of title 38, United States Code.(b)LocationsThe Secretary shall select three Veterans Integrated Service Networks in which to operate the pilot program.(c)Funding(1)There is in the general fund of the Treasury a fund to be known as the VA HBOT Fund (in this Act referred to as the Fund).(2)The sole source of monies for the Fund shall be donations received by the Secretary for express purposes of the Fund.(3)Amounts in the Fund shall be available to the Secretary without fiscal year limitation to pay for HBOT under subsection (a).(4)The Fund shall terminate on the termination date under subsection (d).(d)TerminationThe pilot program shall terminate on the day that is five years after the date of the enactment of this Act.(e)HBOT definedIn this Act, the term HBOT means hyperbaric oxygen therapy with a medical device—(1)approved by the Food and Drug Administration; or(2)issued an investigational device exemption by the Food and Drug Administration.